Citation Nr: 1641129	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-22 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include unspecified anxiety disorder with panic attacks, unspecified depressive disorder, and gambling disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2014, the Veteran testified at the RO hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing is of record.

In April 2015, the Board remanded the psychiatric disorder service connection claim for further development; specifically, a new VA examination.  However, as set out below, additional development remains necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Following a November 2015 VA examination, the Veteran was diagnosed with unspecified anxiety disorder with panic attacks, unspecified depressive disorder, and gambling disorder.  As such, the issue has been recharacterized as stated above.   

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

In April 2015, the Board remanded this appeal for additional development.  Given several deficiencies, and the Veteran's statements of a possible diagnosis of posttraumatic stress disorder, the Board remanded the claim to confirm diagnoses of the acquired psychiatric disorders and obtain etiological opinions. 

In November 2015, the Veteran underwent a VA mental health examination where the diagnoses of unspecified anxiety disorder with panic attacks, unspecified depressive disorder, and gambling disorder were confirmed.  The VA examiner determined:

[The Veteran] has a history of sexual abuse dating back to childhood, both as a victim and perpetrator.  This clearly caused him significant distress over the course of his life, including suffering from guilt and shame related to these incidents.  The identified military stressor likely exacerbated this existing condition, and by his report also caused him distress.  When he discussed his symptoms, they related to his history of trauma in general rather than a specific incident that occurred during his military service.  

According to the Veteran's in-service treatment records, a September 1982 pre-induction examination reflects that the Veteran did not have any psychiatric abnormalities and he did not report any prior symptoms of disorders. 

Although the November 2015 VA examination report indicates that the Veteran may have had an acquired psychiatric disorder prior to his service and during service, the presumption of soundness has not been rebutted.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (holding that the presumption of soundness applies when a disease or injury manifests in service that was not noted on entry, and a question arises as to whether it preexisted service).  In this regard, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the veteran was of sound condition at enlistment.  See 38 C.F.R. § 3.304(b)(1).  However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.  Therefore, because no defect, infirmity, or disorder was noted with respect to an acquired psychiatric disorder when the Veteran was examined in September 1982, the presumption of soundness attaches.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).

Given the November 2015 VA examiner's determination that the Veteran had a pre-existing acquired psychiatric disorder prior to service and the determination that no disorder was "noted" at service entrance, the Veteran was of sound condition at enlistment and it must be determined whether the presumption of soundness is rebutted by clear and unmistakable evidence 

In order to rebut this presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the disease or injury pre-existed service and was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 (West 2014) and 38 C.F.R. § 3.306 (2015)); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner, 370 F.3d at 1096. 

If VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption of soundness has not been rebutted.  See Wagner, 370 F.3d at 1094.  In that case, the claim will be considered as a normal claim for service connection.  Id. (observing that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  Moreover, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 (2015)). 

In short, when the presumption of soundness applies, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question  pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id.  

If the presumption of soundness has not been rebutted, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  See Gilbert, 26 Vet. App. at 53 (citing Horn, 25 Vet. App. at 236).  Nevertheless, the claimant must still establish a current disability related to the in-service injury or disease.  Id. ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.") (citing Holton v. Shinseki, 557 F.3d 1363, 1367 (Fed. Cir. 2009)).  In other words, even if the presumption of soundness is not rebutted, the current disability and nexus elements of service connection must still be satisfied in order to establish entitlement to service connection benefits.  See Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004). 

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard). It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2 (2015), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Therefore, a new opinion is warranted.

Furthermore, the Veteran claimed in a December 2015 statement that the VA examiner inaccurately described, to his detriment, the history of symptomatology and stressors.  Given the Veteran's view that he was prejudiced by the VA examiners inaccurate depiction of his lay statements, and the possibility that his acquired psychiatric disorder pre-existed his military service and was aggravated by his military stressor, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Once the above instruction is completed and the outstanding records, if available, have been obtained and associated into the record, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  The claims folder (Virtual VA and VBMS records) must be made available to and reviewed by the physician.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  Any indicated studies should be performed.  

Based on a review of the record, including the Veteran's lay statements (made at the examination and written statements submitted within in the record), service treatment records, and post-service treatment records, the following determinations are requested: 

a. Did any acquired psychiatric disorder exist during the period of service from November 1982 to November 1984?  If so, did any such disorder clearly and unmistakably pre-exist the Veteran's entry into active duty in November 1982?

b. If so, is there clear and unmistakable evidence that any pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?  If there was an increase in severity of any pre-existing acquired psychiatric disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?  [Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.]

c. If clear and unmistakable evidence does not exist that an acquired psychiatric disorder pre-existed service and was not aggravated during service, is it at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed acquired psychiatric disability is related to or had its onset during the Veteran's period of active duty from November 1982 and November 1984?

A complete history should be obtained from the Veteran and recorded.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  Specifically, the VA examiner is to consider the Veteran's reactions to the suspected rape of a young girl during his military service.  If there is a medical basis to support or doubt the history provided, the VA examiner should provide a fully reasoned explanation.

The VA examiner is also asked to consider and address the findings within the November 2015 VA examination report.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The claims folder must be available for review and pertinent documents therein reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures should be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond should be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

